PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
Patent No. 10,724,852
Issue Date: July 28, 2020
Application No. 15/969,314
Filed: May 02, 2018
Attorney Docket No. 67608/1022
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund filed July 01, 2020.  

The request for refund is Granted.

Applicant files the above request for refund of the $1,500.00 stating “Initial payment was erroneously as a small entity.  Thus, subsequent payment was as a large entity and requesting refund of the small entity payment”. 

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, the petition fee of $1,000.00 was been refunded to applicant’s credit card account on October 27, 2020.

It is noted that the issue fee payment of $500.00 was refunded to applicant’s credit card account on July 09, 2020.

Any questions concerning this matter may be directed to the Michelle R. Eason at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions